

114 S2936 IS: Stop Subsidizing Childhood Obesity Act
U.S. Senate
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2936IN THE SENATE OF THE UNITED STATESMay 17, 2016Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to protect children’s health by denying any deduction
			 for advertising and marketing directed at children to promote the
			 consumption of food of poor nutritional quality.
	
 1.Short titleThis Act may be cited as the Stop Subsidizing Childhood Obesity Act.
 2.FindingsCongress finds the following: (1)Childhood obesity has more than doubled in children and tripled in adolescents in the past 30 years. Currently, more than 1/3 of children and adolescents in the United States are overweight or obese.
 (2)A report by the Robert Wood Johnson Foundation and Trust for America's Health found that if the population of the United States continues on its current trajectory, adult obesity rates could exceed 60 percent in a number of States by 2030.
 (3)Health-related behaviors, such as eating habits and physical activity patterns, develop early in life and affect behavior and health in adulthood. The diets of American children and adolescents depart substantially from recommended patterns that put their health at risk. Overall, American children and youth are not achieving basic nutritional goals. They are consuming excess calories and added sugars and have higher than recommended intakes of sodium, total fat, and saturated fats.
 (4)According to a 2012 report from the Federal Trade Commission, the total amount spent on food marketing to children is about $2,000,000,000 per year.
 (5)Companies market food to children through television, radio, Internet, magazines, product placement in movies and video games, schools, product packages, toys, clothing and other merchandise.
 (6)According to a comprehensive review by the National Academy of Medicine, studies demonstrate that television food advertising affects children’s food choices, food purchase requests, diets, and health. The Academy concluded that the marketing of high-calorie foods to children and adolescents is one of the major contributors to childhood obesity.
 (7)More than 80 percent of the food advertisements seen by children on television are for foods of poor nutritional value.
 (8)A study published in the Journal of Law and Economics and funded by the National Institutes of Health found that the elimination of the tax deduction that allows companies to deduct costs associated with advertising food of poor nutritional quality to children could reduce the rates of childhood obesity by 5 to 7 percent.
 (9)A study published in the Journal of Health Affairs found that the elimination of the tax deduction for costs described in paragraph (8) would save up to $260,000,000 in health care costs and prevent nearly 130,000 cases of childhood obesity over 10 years.
			3.Denial of
			 deduction for advertising and marketing directed at children to promote
			 the
			 consumption of food of poor nutritional
			 quality
			(a)In
 generalPart IX of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					280I.Denial of
				deduction for advertising and marketing directed at children to
			 promote the
				consumption of food of poor nutritional
				quality
						(a)In
 generalNo deduction shall be allowed under this chapter with respect to—
 (1)any advertisement or marketing— (A)primarily directed at children for purposes of promoting the consumption by children of any food of poor nutritional quality, or
 (B)of a brand primarily associated with food of poor nutritional quality that is primarily directed at children, and
 (2)any of the following which are incurred or provided primarily for purposes described in paragraph (1):
 (A)Travel expenses (including meals and lodging).
 (B)Goods or services of a type generally considered to constitute entertainment, amusement, or recreation or the use of a facility in connection with providing such goods and services.
 (C)Gifts. (D)Other promotion expenses.
								(b)NAM
				Study
							(1)In
 generalNot later than 60 days after the date of the enactment of this section, the Secretary shall enter into a contract with the National Academy of Medicine under which the National Academy of Medicine shall develop procedures for the evaluation and identification of—
 (A)food of poor nutritional quality, and (B)brands that are primarily associated with food of poor nutritional quality.
								(2)NAM
 ReportNot later than 12 months after the date of the enactment of this section, the National Academy of Medicine shall submit to the Secretary a report that establishes the proposed procedures described in paragraph (1).
 (c)DefinitionsIn this section:
 (1)BrandThe term brand means a corporate or product name, a business image, or a mark, regardless of whether it may legally qualify as a trademark, used by a seller or manufacturer to identify goods or services and to distinguish them from the goods of a competitor.
 (2)ChildThe term child means an individual who is age 14 or under.
 (3)FoodThe term food shall include beverages, candy, and chewing gum. (d)RegulationsNot later than 18 months after the date of the enactment of this section, the Secretary, in consultation with the Secretary of Health and Human Services and the Federal Trade Commission and based on the report prepared by the National Academy of Medicine pursuant to subsection (b)(2), shall promulgate such regulations as may be necessary to carry out the purposes of this section, including regulations defining the terms marketing, directed at children, food of poor nutritional quality, and brand primarily associated with food of poor nutritional quality for purposes of this section..
			(b)Clerical
 amendmentThe table of sections for such part IX is amended by adding at the end the following new item:Sec. 280I. Denial of deduction for
				advertising and marketing directed at children to promote the
			 consumption of
				food of poor nutritional quality..
 (c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning 24 months after the date of the enactment of this Act.
			4.Additional
 funding for the Fresh Fruit and Vegetable ProgramIn addition to any other amounts made available to carry out the Fresh Fruit and Vegetable Program under section 19 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a), the Secretary of the Treasury (or the Secretary's delegate) shall, on an annual basis, transfer to such program, from amounts in the general fund of the Treasury of the United States, an amount determined by the Secretary of the Treasury (or the Secretary's delegate) to be equal to the increase in revenue for the preceding 12-month period by reason of the amendments made by section 3 of this Act.